Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  June 14, 2012                                                                                           Robert P. Young, Jr.,
                                                                                                                    Chief Justice

                                                                                                          Michael F. Cavanagh
                                                                                                                Marilyn Kelly
                                                                                                          Stephen J. Markman
                                                                                                          Diane M. Hathaway
  143942                                                                                                      Mary Beth Kelly
                                                                                                              Brian K. Zahra,
                                                                                                                         Justices


  In re:
                                                                       SC: 143942
  The Honorable SYLVIA A. JAMES,                                       JTC: Formal Complaint No. 88
  Judge, 22nd District Court
  _________________________________

         On order of the Court, on the Court’s own motion, the recommendation of the
  Judicial Tenure Commission having been filed, the final sentence of the order of May 2,
  2012 is amended to read as follows:
                 “If a petition is filed, the Clerk is directed to set this matter for oral
           argument and submission on July 18, 2012 at 10 a.m.”




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 14, 2012                       _________________________________________
                                                                                  Clerk